DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,229,913. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
Claim 1:
A system to select content, comprising a memory storing processor executable instructions that when executed by one or more processors cause the one or more processors to: 

receive, by a content management system server, a content request comprising a network identifier, the network identifier indicating a network location of a client computing device from which the content request originated; 







































compare, by the content management system server, a probability rank threshold of each of a plurality of search result content items with the one or more location probabilities; 


select, by the content management system server, at least one search result content item of the plurality of search result content items based on the one or more location probabilities satisfying the probability rank threshold of the at least one search result content item of the plurality of search result content items; and 

provide, by the content management system server, the at least one search result content item of the plurality of search result content items to the client 

Claim 1:
A computer network transmission based content management system to transmit content via a computer network based on client computing device parameters, comprising:  

5 a content management system server to communicate via the computer network with at least one of a publisher device server, a content provider device server, and a client computing device; 

the content management system server to obtain, from a script that executes at the publisher device server, a protocol based data transmission via the computer network, the data 10 transmission indicating a number of search result content items to display on an electronic document, the number of search result content items determined based on an amount of screen space available to display the electronic document on the client computing device, a content 

the content management system server to obtain, from the publisher device server and via 15 the computer network, search result content items, the search result content items retrieved from an index of electronic documents and including snippets of text extracted from the search result content items and including hypertext links to the search result content items; 

the content management system server to extract from information received from the publisher device server, feature vectors and document identifiers of the search result content 20 items, and to determine, from at least one of the feature vectors, an information retrieval score associated with at least one of the search result content items; 

the content management system server to obtain, in association with a content request, a network identifier, the network identifier corresponding to a network location within the computer network of the client computing device from which the content request originated;  



4843-7074-7966.1Atty Dkt. 098981-4749the content management system server to compare the rank of the one or more location probabilities with one or more probability rank thresholds, each of the probability rank thresholds associated with one or more of the search result content items, 

the content management system server to select at least one of the one or more search result content items associated with the one or more probability rank thresholds that satisfy the 15 comparisons of the one or more location probabilities with the one or more probability rank thresholds and the respective location confidence threshold; and 

the content management system server to provide, via the computer network, the at least one of the one or more selected content items to the client computing device for display by the client computing device in 


The system of claim 1, wherein each of the probability rank threshold of each of a plurality of search result content items indicate a location probability that must be satisfied for the respective one of a plurality of search result content items to be provided.


representing a threshold rank of a location probability that must be satisfied for the one or more search result 5 content items to be provided, the one or more probability rank thresholds received by the content management system server from the content provider device server;
Claim 3. 

The system of claim 1, further comprising the content management system server to: compare the one or more location probabilities with a location confidence threshold associated the different one of the plurality of search result content items, wherein the location confidence threshold indicates a minimum degree of certainty of the respective geographical location of the client computing device that must be satisfied for the different one of the plurality of search result content items to be provided in response to the content request; and  28 4850-8348-8649.1Atty Dkt. 098981-2121 select the at least one search result 


the content management system server to compare the location probabilities that satisfy the probability rank thresholds for each content item with one or more location confidence thresholds associated with the one or more search result content items, each location confidence 10 threshold representing a minimum degree of certainty of the geographical location of the client computing device that must be satisfied for the one or more search result content items to be provided in response to the content request;


With regards to claims 4-10 and 14-20 of the instant application, these claims correspond and contain limitations similar to those recited in claims 2-9 and 11-18 of U.S. Patent No. 10,229,913 and are thus analyzed similarly as shown above with respect to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 2010/0036710 A1) in view of Zhang et al (US 2012/0150626 A1).
	With regards to claims 1 and 11, Ames teaches A system to select content, comprising a memory storing processor executable instructions that when executed by one or more processors cause the one or more processors to: receive, by a content management system server, a content request comprising a network identifier, the network identifier indicating a network location of a client computing device from which the content request originated (see [0024] – Examiner recognizes the URL, IP address, and/or account identifier associated with a user as the claimed network identifier.); determine, by the content management system server, based on the network identifier, one or more location probabilities that (see [0025] -  Examiner recognizes the confidence factor as the claimed probability because it is used to indicate the level of confidence that a user is at or near a given location,  These factors are present for each location associated with the requesting user and gives the system an indication of a most accurate location of a user.); compare, by the content management system server, a probability rank threshold of each of a plurality of search result content items with the one or more location probabilities (see [0025] and [0036] – Examiner recognizes that the confidence factors for each location associated with a requesting user is compared to each other in order to determine a location that is most accurate by setting a confidence threshold.); select, by the content management system server, at least one search result content item of the plurality of search result content items based on the one or more location probabilities satisfying the probability rank threshold of the at least one search result content item of the plurality of search result content items (see [0025] and [0037] – Examiner recognizes that ads are filtered based on the geographic location and corresponding confidence factors and confidence thresholds.). 
Ames does not appear to explicitly recite provide, by the content management system server, the at least one search result content item of the plurality of search result content items to the client computing device for display by the client computing device.
However, Zhang teaches provide, by the content management system server, the at least one search result content item of the plurality of search result content items to the client computing device for display by the client computing device (see [0025] and [0070]).
It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of Ames with the teachings from Zhang with the motivation to enable an advertiser to provide targeting attributes for an advertisement for placement on a webpage, to users who are most likely to respond to the advertisement by clicking on it (see Zhang [0025]).
With regards to claims 2 and 12, Ames teaches wherein each of the probability rank threshold of each of a plurality of search result content items indicate a location probability that must be satisfied for the respective one of a plurality of search result content items to be provided (see [0025], [0036], and [0037] – Examiner recognizes that the confidence factors for each location associated with a requesting user is compared to each other in order to determine a location that is most accurate by setting a confidence threshold. Examiner recognizes that ads are filtered based on the geographic location and corresponding confidence factors and confidence thresholds.).
With regards to claims 3 and 13, Ames teaches compare the one or more location probabilities with a location confidence threshold associated the different one of the plurality of search result content items, wherein the location confidence threshold indicates a minimum degree of certainty of the respective geographical location of the client computing device that must be satisfied for the different one of the plurality of search result content items to be provided in response to the content request (see [0025] and [0036] – Examiner recognizes that the confidence factors for each location associated with a requesting user is compared to each other in order to determine a location that is most accurate by setting a confidence threshold.); and select the at least one search result content item of the plurality of search result content items based on the one or more location probabilities satisfying the location confidence threshold of the at least one search result content item (see [0025] and [0037] – Examiner recognizes that ads are filtered based on the geographic location and corresponding confidence factors and confidence thresholds.).
As to claims 4 and 14, Ames teaches wherein the probability rank threshold of each of a plurality of search result content items are defined by respective content providers that provide the each of the plurality of search result content items (see [0025]).
As to claims 5 and 15, Ames teaches wherein the content management system server is configured to select the at least one search result content item of the plurality of search result content items based on at least one of the one or more location probabilities (see [0025] and [0037] – Examiner recognizes that ads are filtered based on the geographic location and corresponding confidence factors and confidence thresholds.).
As to claims 6 and 16, Ames teaches wherein the content management system server is configured to select the plurality of search result content items based on the content request (see [0024], [0025], [0036], and [0037]).
As to claims 7 and 17, Ames teaches wherein the content management system server is configured to select at least one of the one or more of the probability rank threshold of each of a plurality (see [0024], [0025], [0036], and [0037]).
As to claims 8 and 18, Ames teaches wherein the content management system server is configured to: analyze one or more content item interactions to identify one or more associated geographic locations (see [0024] and [0025]); determine, based on the one or more associated geographic locations, one or more suggested adjustments to at least one of the probability rank threshold of each of a plurality of search result content items (see [0025] and [0037] – Examiner recognizes that ads are filtered based on the geographic location and corresponding confidence factors and confidence thresholds.). 
Ames does not appear to explicitly recite provide the one or more suggested adjustments to a content provider device server. 
However, Zhang teaches provide the one or more suggested adjustments to a content provider device server (see [0025] and [0070]).
It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of Ames with the teachings from Zhang with the motivation to enable an advertiser to provide targeting attributes for an advertisement for placement on a webpage, to users who are most likely to respond to the advertisement by clicking on it (see Zhang [0025]).
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames in view of Zhang as applied to claims 1-8 and 11-18 above, and further in view of Riise et al (US 2005/0108213 A1).
With regards to claims 9 and 19, note the discussion of claims 1 and 11 above, Ames and Zhang disclose all of the elements of claims 1 and 11 but fail to explicitly recite wherein the content management system server is configured to apply a distance threshold in relation to the respective geographic location of the client computing device.
However Riise teaches wherein the content management system server is configured to apply a distance threshold in relation to the respective geographic location of the client computing device (see [0017] and [0091]).
(see Riise [0002]).
With regards to claims 10 and 20, Riise teaches wherein the distance threshold comprises a distance from a geographic location that corresponds to a highest ranked location probability (see [0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.